           Case 1:18-cv-02906-RDM Document 19 Filed 12/14/18 Page 1 of 4



GOLDSTEIN & RUSSELL, P.C.
                                                                                7475 Wisconsin Ave.
                                                                                          Suite 850
                                                                                Bethesda, MD 20814
                                             December	14,	2018	

The	Honorable	Randolph	D.	Moss	
U.S.	District	Court	for	the	District	of	Columbia	
333	Constitution	Avenue,	N.W.	
Washington,	DC	2000	

Dear	Judge	Moss:	

       I	write	with	respect	to	the	Government’s	insistence	in	its	briefing	yesterday	
afternoon	that	a	court	may	resolve	the	merits	of	Plaintiff’s	claims	under	its	supervisory	
authority	to	manage	the	proceedings	before	it.	

        Our	point	is	not	that	the	Supreme	Court	lacks	that	authority	but	rather	that	the	
Justices—perhaps	uniquely—do	not	regard	it	as	exclusive.		To	the	contrary,	they	have	a	
strong	preference	that	such	questions	be	resolved	in	the	lower	courts	in	the	first	instance,	
subject	to	later	review.		The	Government	of	course	argued	just	that	with	respect	to	
Plaintiff’s	Motion	to	Substitute.		

      But	if	the	Court	disagrees,	there	are	other	easy	paths	to	issuing	a	prompt	ruling	on	
the	merits.		Those	include	our	requests	related	to	the	Acting	Attorney	General’s	personal	
assessment	of	the	writ	of	quo	warranto	and	the	constitutionality	of	18	U.S.C.	§	922(g)(1).	

        Today,	the	Government	added	another:		this	Court’s	authority	to	manage	the	
proceedings	before	it.		Mr.	Whitaker	oversees	this	suit	just	as	he	does	the	proceedings	in	
the	Supreme	Court	in	the	Plaintiff’s	challenge	to	Section	922(g)(1).		Indeed,	Mr.	Whitaker’s	
palpable	personal	interest	in	the	question	here—and	the	consequences	of	his	views	on	the	
line	attorneys—is	no	doubt	considerably	stronger.	

        We	therefore	respectfully	request	that	the	Court	enter	an	order	under	its	
supervisory	authority	that	Mr.	Whitaker	may	not	oversee	the	Government’s	litigation	of	
this	case	in	this	Court.		We	believe	that	issue	is	ripe	for	your	decision.		The	Government	has	
strenuously—if	inadvertently,	and	to	its	own	regret—endorsed	your	authority.		And	of	
course	the	substance	of	the	legal	issues	is	briefed.	

        We	also	address	the	four	historical	examples	discussed	by	the	Government.		See	
Opp.	35.		Even	if	these	examples	otherwise	supported	the	Government,	they	would	not	
inform	the	meaning	of	the	Appointments	Clause.		Only	one	was	even	close	in	time	to	the	
founding.		Further,	no	court	ever	approved	any	of	them.		Our	argument	is	not	that	Mr.	
Whitaker’s	was	the	first-ever	unconstitutional	appointment;	one	or	more	of	these	may	have	
been.		


(202) 362-0636                                                              www.goldsteinrussell.com
(866) 574-2033 fax
             Case 1:18-cv-02906-RDM Document 19 Filed 12/14/18 Page 2 of 4


December 14, 2018
Page 2

         	

       But	these	examples	do	not	support	the	Government’s	example,	in	any	event.		We	
discussed	John	Smith	in	our	Memorandum.		Here,	we	address	the	Government’s	three	other	
examples:		George	Graham	in	1816;	Asbury	Dickens	in	1831;	and	McClintock	Young	in	
1844.		All	are	strongly	supportive	of	Plaintiff’s	understanding	of	the	Appointments	Clause	

         George	Graham	

       George	Graham	was	a	soldier	and	government	servant.		He	initially	served	in	the	
Virginia	General	Assembly	and	commanded	the	Fairfax	Light	Horse	in	the	War	of	1812.		
Based	on	that	service,	President	Monroe	appointed	him	Chief	Clerk	of	the	War	Department	
in	1814.		He	served	until	late-1817	under	two	Presidents	(Madison	and	Monroe)	and	two	
Secretaries	(Crawford	and	Calhoun).	

      In	October	1816,	near	the	end	of	the	Madison	administration,	the	President	moved	
Crawford	to	Secretary	of	the	Treasury.		Madison	sought	to	install	a	permanent	replacement	
even	before	Crawford	left	office.		But	the	Department	was	widely	regarded	as	a	disaster	in	
the	wake	of	the	War	of	1812.		Madison	offered	the	post	to	Alexander	Dallas,	but	Dallas	
turned	it	down.		Madison	appointed	the	Department’s	second	in	command,	Graham.	

       When	President	Monroe	took	office,	he	tried	to	fill	the	position	too.		But	four	
different	potential	nominees	all	declined.		Finally,	John	Calhoun—who	had	served	in	the	
House	of	Representatives	until	November	1817—accepted.		

        During	that	period,	Graham	served	as	Acting	Secretary	of	War,	as	described	by	the	
Official	History	of	the	U.S.	Army,	“under	special	Congressional	authority.”		In	that	entire	
period,	no	other	person	was	appointed	Chief	Clerk	of	the	War	Department	in	place	of	
Graham.		Graham’s	successor	was	Christopher	Vandeventer,	who	assumed	office	on	
December	10,	1817.	

       From	1816	to	1817,	Graham	also	served	as	Chief	Clerk	to	the	Secretary	of	State.		
Notably,	when	Monroe	arrived	in	office,	the	offices	of	both	the	Secretary	of	State	and	the	
Secretary	of	War	were	vacant.		But	rather	than	appoint	someone	from	outside	the	
departments,	the	President	allowed	the	career	second-in-command	to	serve.		So,	for	the	
only	time	in	history,	a	civil	servant	served	as	the	ad	interim	head	of	two	departments	
simultaneously.		Monroe	then	appointed	Attorney	General	Richard	Rush	to	serve	as	
Secretary	of	State	(also	on	an	ad	interim	basis).	

       Graham	served	in	a	variety	of	other	roles,	playing	an	instrumental	part	in	the	
founding	of	West	Point.		In	1818,	he	served	as	a	special	agent	to	the	War	Department	on	a	
secret	mission	to	east-Texas—traveling	by	smuggling	boat—to	determine	the	status	of	
Napoleonic	exiles	who	were	attempting	to	establish	a	colony	there.		At	the	time,	the	United	
States	claimed	the	territory	under	the	Louisiana	purchase,	but	it	was	relatively	unexplored.		

(202) 362-0636                                                             www.goldsteinrussell.com
(866) 574-2033 fax
             Case 1:18-cv-02906-RDM Document 19 Filed 12/14/18 Page 3 of 4


December 14, 2018
Page 3

He	nearly	died	from	dysentery	on	the	trip.		Graham	subsequently	served	as	President	of	the	
Washington	Branch	of	the	Bank	of	the	United	States	(from	1819	to	1823)	and	
Commissioner	of	the	General	Land	Office	of	the	United	States	(from	1823-1830,	dying	in	
office).		Based	on	his	service,	he	is	buried	in	Arlington	National	Cemetery.	

         Asbury	Dickens	

       As	described	in	the	aptly-titled	Asbury	Dickens	(1780-1861),	A	Career	In	Government	
Service	(by	Ruth	K.	Nuermberger),	“As	a	public	servant	for	nearly	a	half	century,	Asbury	
Dickens	probably	knew	more	of	the	great	and	near	great	than	any	other	man	of	his	time.”		
24	N.C.	Hist.	Rev.	281,	281	(1947).		Dickens	served	as	Chief	Clerk	in	the	Treasury	
Department	and	then	the	State	Department	from	1829	to	1836.		He	was	retained	under	two	
Presidents	(Adams	and	Jackson),	by	two	Treasury	Secretaries	(Ingham	and	McLane),	and	
two	Secretaries	of	States	(McLane	and	Forsyth).		

       Dickens	began	as	the	Treasury	Department’s	Second	Clerk,	serving	from	1817	to	
1824.		President	Adams	regarded	him	as	“indispensably	necessary	to	the	office.”		J.Q.	
Adams,	VIII	Memoirs	138	(Apr.	16,	1829	entry).		In	that	period	he	never	served	as	Acting	
Secretary.		

       Dickens	was	promoted	to	Chief	Clerk	in	1829.	He	then	stepped	in	to	serve	as	Acting	
Secretary	when	the	principal	officer	was	sick	or	away	nine	times	between	1829	and	1833.		

       In	addition,	in	June	1831,	President	Jackson	purged	his	cabinet	of	supporters	of	the	
Calhoun	Administration,	including	the	Secretary	of	Treasury—Samuel	Ingham.		President	
Jackson	offered	the	position	to	Louis	McLane.		But	McLane	was	in	London,	serving	as	Envoy	
Extraordinary	and	Minister	Plenipotentiary	to	the	United	Kingdom.		Jackson	did	not	
appoint	someone	outside	the	Department	in	the	interim.		Instead,	he	selected	Dickens	to	
maintain	the	Departments	uninterrupted	operations.		

      When	McLane	arrived	in	Washington,	the	Senate	was	in	recess.		Jackson	recess	
appointed	him.		Dickens	then	continued	his	uninterrupted	service	as	Chief	Clerk.		

       Later,	in	Jackson’s	second	term,	the	President	appointed	the	Secretary	of	State—
Edward	Livingston—as	Envoy	Extraordinare	and	Minister	Plenipotentiary	to	France.		
Jackson	nominated	McLane	as	Secretary	of	State,	who	was	promptly	confirmed.		McLane	
took	Dickens	with	him	as	Chief	Clerk.		He	served	until	1836.		In	that	time,	he	stepped	in	as	
Acting	Secretary	eleven	more	times.	

       Dickens	was	subsequently	elected	as	Secretary	of	the	Senate,	a	position	he	held	for	a	
quarter	century.		He	is	revered	as	a	historic	figure	in	the	Senate.	See	Asbury	Dickens,	
Secretary	of	the	Senate	1836-1861,	https://bitly.com/2QTRNA2.	

         	

(202) 362-0636                                                              www.goldsteinrussell.com
(866) 574-2033 fax
             Case 1:18-cv-02906-RDM Document 19 Filed 12/14/18 Page 4 of 4


December 14, 2018
Page 4

         McClintock	Young	

       McClintock	Young	was	a	career	civil	servant,	too.		He	served	as	Chief	Clerk	in	the	
Treasury	Department	from	1835	to	1848	under	five	Presidents	(Jackson,	van	Buren,	
Harrison,	Tyler,	and	Polk)	and	six	Treasury	Secretaries	(Woodbury,	Ewing,	Forward,	
Spencer,	Bibb,	and	Walker).		Under	all	those	Administrations,	Young	stepped	in	to	serve	as	
Acting	Treasury	Secretary	while	the	principal	was	sick	or	away	nineteen	times.	

       In	1844,	John	Spencer	(the	fourth	Treasury	Secretary	under	whom	Young	served)	
resigned	in	protest	during	the	Tyler	Administration	(the	fourth	President	under	whom	
Young	served).		Tyler’s	relationship	with	the	Senate	was	very	poor.		Tyler	took	office	when	
President	Harrison	died	of	pneumonia	after	a	month	in	office.		Harrison	was	a	Whig;	Tyler	
had	been,	but	was	removed	from	the	party	in	1841.		The	Senate	was	controlled	by	Whigs.		It	
rejected	an	extraordinary	seven	of	Tyler’s	twenty	nominations.	

       The	Treasury	Secretary	was	the	most	fraught	of	all	of	these.		Tyler	had	moved	
Spencer	from	Secretary	of	War	to	Treasury	Secretary	in	1843.		He	then	twice	tried	to	
appoint	Spencer	to	the	Supreme	Court,	as	the	successor	to	Justices	Smith	Thompson	and	
Henry	Baldwin.		The	Senate	rejected	both	nominations.		When	Spencer	subsequently	
resigned	in	protest,	Tyler	had	to	find	a	new	Treasury	Secretary—already	his	fourth.		He	
nominated	Caleb	Cushing,	who	had	served	in	the	House	of	Representatives	for	eight	years.		
There,	Cushing	had	defended	Tyler’s	veto	of	legislation	regarded	as	vital	by	the	Whigs,	
including	the	tariff	bill.		The	Senate	rejected	the	Cushing	nomination.		Tyler	resubmitted	the	
nomination;	the	Senate	rejected	it	again.		Tyler	resubmitted	the	nomination	again;	the	
Senate	rejected	again.		

      Tyler	finally	found	someone	the	Whig	Senate	would	accept:		George	M.	Bibb,	who	
was	then	serving	as	Chancellor	of	the	Louisville	Chancery	Court.		The	total	time	from	
Spencer’s	departure	to	Bibb’s	confirmation	was	44	days.	

       McClintock	Young	then	continued	his	service	as	Chief	Clerk.		He	remained	in	that	
position	for	four	more	years.		Five	more	times,	he	stepped	in	while	the	Secretaries	were	
away	or	ill.	

         	

                                           Respectfully	submitted,	

                                           	

                                           Thomas	C.	Goldstein	
                                    	      tgoldstein@goldsteinrussell.com	
                                    	      (202)	362-0636	


(202) 362-0636                                                             www.goldsteinrussell.com
(866) 574-2033 fax
